EXHIBIT 10
                yr
                e»
                -’
                      mi Bank
                     zi‘ﬁ—S'd
                                                       '



                                Amertm'r Mast (emenkht Bank"

                                                                                                                                             GENERAL BUSINESS RESOLUTION
                                                   Corporation            x Limited   Liability   Co (LLC)      Partnership                  Unincorporated Association                            Sole Proprietor
                                                                                                                                                 7 71 T    OM SBOY N T          T
                                SARATOGALIVONIA LLC                                                                                                       :ROSKLYN,:I¢1'31;2REE
                                        Business            Name      (Including    DBA   iprplicable)                                                             Address

            RESOLVED.                  that the Financial Institution   any one or more of its ofﬁces or branches. be and it hereby is designated as a
                                                                                named above,      at
                                                                                      may be withdrawn on checks. drafts. advices of debit, notes or other
            Financial institution of and depository for the funds of this Business, which
            orders for the payment of monies (including electronic orders) bearing the signature of. or as otherwise authorized by, any one (1) of the
            following ofﬁcers, employees, members or agents of this Business ('Agents“), whose actual signatures are shown below:

                     Name

                                                                                                                                               IWiZ)
            Print                                                                                                 Signature


            JOSEPH S NORTON                                                                                       X

   B.        NOEL NORTON

             THEMATNORTON
                                                                                                                  x

                                                                                                                  x      (\J'
                                                                                                                              g
                                                                                                                                 WV
                                                                                                                            (“Eggu (.2
                                                                                                                                         .




                                                                                                                                                               ‘
                                                                                                                                                                   .L
                                                                                                                                                                              ,,,.,..e_.\>

                                                                                                                                                                          x---»-




                                                                                                                  XXX




            FURTHER RESOLVED,                              that the depositor agrees to be         bound by   the terms of the appllcable Deposit                    Account Agreement(s), as may be
            revised or              amended from time             to time.


        FURTHER RESOLVED' that the Financial Institution may honor all such checks and other Instruments for the payment or delivery of money or
        property when signed as authorlzed above1 regardless of amount, including any payable to the Financial Institution or to any signer or other
        ofﬁcer or employees of the corporation or to cash or bearer, and may receive the same in payment of or as security for the personal
        indebtedness of any signer or other officer or employee or other person to the Financial Institution or in any transaction whether or not known to
        be for the personal beneﬁt of any such person, without inquiry as to the circumstances of their issue or the disposition of their proceeds. and
        without liability to the Financial Institution, and with obligation upon the Financial Institution to inquire whether the same be drawn or required for
        the corporation’s business or benefit.

        FURTHER RESOLVED,        that any one (1) of such Agents is authorized to endorse all checks, drafts, notes and other items payable to
                                                                                                                                                    or owned

        by     Business for deposit with the Financial lnstltution. or for collection or discount by the Financial Institution. and to amept drafts and other
                this
        items payabte at the Financial Institution.

        FURTHER RESOLVED, that the Bank is authorized to conduct Debit Card/ATM Card transactions                                                         in       accordance with Financial                  Institution's

        Visa Debit Card Application and Agreement for Businesses.

        FURTHER RESOLVED.               above named agents are authorized and empowered to execute such other agreements, including, but not
                                                           that the
                                   agreements and arrangements regarding the manner. conditions or purposes for which funds, checks or items of
        limited to. special deposltory
        the Business may be deposited. collected, or withdrawn and to perform such other acts as they deem reasonabty necessary to carry out the
        provisions of these resolutions.

        FURTHER RESOLVED,                                  that the authority hereby conferred upon the above named Agents shalt be and remains in full force and effect until
        written notice at the revocation thereof shall                         have been delivered to and received by the Financial Institution at the location where an account is
        maintained and F inancial                          Institution   has had a reasonable period of time to act upon such notice.

        IHEREBY CERTIFY, that the Agents. whose names and signature appear above. are hereby authorized to open and maintain a deposit
        account or accounts of the Business with the Financlal Institution, subject to the terms and conditions in the applicable Account agreement(s),
        as may be amended from time to time.

        I   FURTHER CERTIFY                            that the   persons    named above occupy        the positions set forth opposite their respective names and signatures; that the
        foregoing resolutions                      now stand       of record   on the books of the Business;     that they are in full force and effect and have not been modiﬁed in any
        manner whatsoever.

        For Corporatlons.                     in   case the Secretary or other certifying ofﬁcer is designated by the foregoing resolutions as one of the signing ofﬁcers,                                           this

        certiﬁcate should also                     be signed by a second Ofﬁcer or Director of the Corporation.                                                                                 /,
                                                                                                                                                                                    I




                                                           El
        JOSEPH S NORTONfNOEL NORTON                                                                                                                                             -
        PrintName                                  "                                                            Signature                    V“.           /'\           -"
                                                                                                                                                                                             d“---
                                                                                                                                                                                                        /\
                                                                                                                                                                                    ...—r"
                                                                                                                        ~,._.-    .-.~
                                                                                                                                             .6191?)      (L5)          (C—lgwﬁ               _______




        Managerl Member                                                                                          09/21/2015

        Title                                                                                                    Date


        Rev. UTIZO‘M            I
                                    TD Bantu NA.




CONFI DENTIAL                                                                                                                                                                                                TD-ECP-0000089
                      .



                      .
                              Bank
                              Amriza‘s Mmlﬁarwentent nank‘


                                                                                                                                         GENERAL BUSINESS RESOLUTION
                                                  Corporation                x Limited   Liabitity   Co   (LLC)     Partnership           Unincorporated Association            Sole Proprietor
                                                  ,         .                                                                                      771 Thomas 80 land Street
                              Saratoga Livonia LLC                                                                                                              Ntir’
                                                                                                                                                       Brooklyn       11212
                                       Business                 Name     (Including   DBA    if   Applicable)                                             Address
           RESOLVED, that the Financial Institution named above, at any one or more of its offices or branches,                                            be and
                                                                                                                                                         it hereby is designated as a
           Financial Institution of and depository for the funds of this Business. which
                                                                                         may be withdrawn on checks,                                   advices of debit, notes or other
                                                                                                                                                          drafts,
           orders for the payment of monies (inctuding electronic orders) bearing the signature
                                                                                                                               of, or as otherwise authorized by, any one (1) of the
           following ofﬁcers.               employees. members                 or agents of this Business ("Agents"), whose actual signatures are shown below:

           Print   Name                                                                                                Signature


           Benjamin N Norton                                                                                                                                                .
                                                                                                                                                                                  ,_...t   ..
                                                                                                                                                                                                :




           Theme          Norton




                                                                                                                       X
          FURTHER RESOLVED.                                 that the depositor agrees to be          bound by     the terms of the applicabte Deposit      Account Agreement(s), as may be
          revised or          amended from time                   to time.


          FURTHER RESOLVED, that the Financiat Institution may honor all such checks and other instruments for the payment or delivery of money or
          property when signed as authorized above: regardless of amount. including any payable to the Financial tnstitution or to
                                                                                                                                   any Signor or other
          ofﬁcer or employees of the corporation or to cash or bearer, and may receive the same in payment of or as
                                                                                                                            security for the personal
          indebtedness of any Signor or other officer or employee or other person to the Financial Instltution or in
                                                                                                                          any transaction whether or not known to
          be  for the personat beneﬁt of any such person. without inquiry as to the circumstances of their issue or the
                                                                                                                                disposttton of their proceeds. and
          without liability to the Financial tnstitution, and with obligation upon the Financial Institution to inquire whether the same be drawn or required
                                                                                                                                                                for
          the corporation's business or beneﬁt.

          FURTHER RESOLVED,        that any one (1 ) of such Agents is authorized to endorse all checks, drafts. notes and other items payable to or owned
          by     Business for deposit with the Financial Institution. or for collection or discount by the Financial Institution, and to accept drafts and other
               this
          items payable at the Financial institution.

          FURTHER RESOLVED, that the Bank is authorized to conduct Debit                                           Card/ATM Card        transactions in accordance with Financial Institution‘s
          \ﬁsa Debit Card Application and Agreement for Businesses.

          FURTHER RESOLVED,                  named agents are authorized and empowered to execute such other agreements, including, but not
                                                        that the above
                                 agreements and arrangements regarding the manner. conditions or purposes for which funds, checks or items of
         limited to, special depository
      the Business may be deposited, collected, or withdrawn and to perform such other acts as they deem reasonably necessary
                                                                                                                              to carry out the
      provisions of these resoiutions‘

      FURTHER      RESOLVED, that the authority hereby conferred upon the above named Agents shall be and remains in full forc- and effect until
      written notice of the revocation thereof shat! have been delivered to and received
                                                                                         by the Financial Institution at the location where an account is
      maintained and Financial institution has had a reasonable period of time to act upon such notice.

      IHEREBY CER‘t’lFY, that the Agents, whose names and signature appear above, are hereby authorized to open and maintain a deposit
     account or accounts of the Business with the Financial Institution. subject to the terms and conditions in the applicabte Account
                                                                                                                                       agreementts),
     as may be amended from time to time.

     I    FURTHER CERTIFY                             that the    persons named above occupy the positions set forth opposite their respective names and signatures; that the
     foregoing resolutions                       now stand        of record on the books of the Business; that they ate in futt force and effect and have not been modified in any
     man ner whatsoeve                     r,




     W"
     For Corporations,             in case the Secretary or other certifying ofﬁcer is designated by the foregoing resolutions as one of the signing                             officers, thls
     certificate          should atso be signed by a second Ofﬁcer or Director of the Corporation.
                                                                                                                                   H“

      Benjamin                N Nortonfrhema                    Norton
                                                        V                       "                                  X   \/      .;..

                                                                                                                   Sway“?


     Manager! Member
     Time                                                                                                           Date

     Rev.()1l?_(t14       |
                              TD   Bank.   MA.




CONFI DENTIAL                                                                                                                                                                   TD-ECP-0000090
   REGIO:
   TYPE OF ACCOUNT:
                    H Um 12‘.er Iv"

                     :
                              £119 Metro/Long
                                                                  TD Bus
                                                                         Island (12

                                                                                     Convenience Plus Ckg
                                                                                                              NEW BUSINESS ACCOUNT
                                                                                                              RC 1;;               5446               ACCOUNT NUMBER:
                                                                                                                                                      TYPE CODE:                    717
                                                                                                                                                                                                                -                3311                                           W                    94004


   OPENED                BY:              Marsha                  N    Spring                                                                    DATE OPENED:                      09121/2015

     BUSINESS NAME I MAILING ADDRESS:                                                                                                                TIN:                           LEGAL ADDRESS: (No. PO Boxes}
    SARATOGA LNONIA LLC                                                                                                                              -0010                             771THOMAS BOYLAND STREET
    771 THOMAS BOYLAND STREET                                                                                                                                                          BROOKLYN                                                                                  NY             11212




   BROOKLYN, NY                                                                                           USA                                         11212

  Verification:                                                                                                            If   Existing Customer, Enter the                  RM     Number.               —0546                                                      -._
  Account Relationship:                                               Corporation or LLC-wISigners

  Additional Account Verification:                                                                    Business/Entity Documeniaiion:                              Formation        Docs     8-   Reso‘vution

                                                                                                                                            IMPORTANT INFORMATION
                                      Federal law requlres all ﬁnancial Insuluuons to oblaln, ver‘lfy and record Information "lat identifies each pnrson who opens an account.
  You, me undersigned. Es authmized Ieprnsantmivcm of "E business named above (the ‘Aomuniholder‘). ackmwledga receipt of Ihe Business Deposit Account Agreement, Business Schedule of Chwgss and
  Business Fee Sdiedule which govern the Accountholders accounts wilh TD Bank, NA. (the "Bank"). Your signature beinw and line Accounihcldurs use of the account shall evidence the AmamlhoIders
  acceptance of and agreement to be bound by the terms and condiilcns as. 39: {51111 in lha Business Deposit Account Agreement, Business Schedule 0f Charges and Business Fen smedula, and any Addams
  lhereto, as Iha same may be amended from lime In time.
  If you,  [he undersigned ate personally liable for me Acmunalwlders ubiigsliona with respect to ma amount (such as lho Acmunlhnlder's principal“). OWI'IEJ'SKS) 0' mﬁrﬂmoﬂsn. you '1‘!me WIMHZB 'le Bank 10.
  {mun llme In time, request consumer mpons containing references about yau from (him panias. such as a ccnsumer tapering agency, In comedian win opening and ma‘maining Ihe accounl. ll Iha Bank danlinns
  or is otherwise unable to open a dnpnsit accounl as a 1931;" 0! any inlormailan mleinec In such consumer rapoms). the Bank will pruviu‘a such nolice conlahlng dala regarding ihe consumer repoﬂing agency as
  (equired by applicable law.
  This section does noi appiy to US, non-rasidem uiiens, Urldef penally oi petjury. you. (he undersigned, certify lhal:
         1.       The number ehown on lhis (arm                                is   [he Accounlhoidm's normal iaxpaysr Edenﬁﬁcalion number (or lhe Accounumicer                        ls   wailing far     a number    to      he issued   10 Ihe Accountholder):            and
         2.       The Acmunlholder          suliec! lo backup wilhhoiding bscause: (a) ma Acminlholnm is exempl from backup withholding. a: (bi lhe Acoumlholdar has nol been notiﬁed by lha Inlemal Ravervue
                                                       is n31
                  Service (IRS) lhal the Mcmnlhokier is subject in backup wlhhdding a5 a result 01 a failure In repaﬂ all imeresl or dividends. hr (c) 1111: IRS has notiﬁed ibeAcomnmoider ihal the Acocunthuider is an
                  iongar subiecl lo backup withholding; and
         3.       The Acmunlhoidsr                 is    a   US. person              (includinga U.S. resident alien).

  Cerﬁﬁcauim             Instructions.           You musl cross out Item 2 above if [he Aocuunthoidar has been nomad Dy iha IRS thai \he Accwmhclder is cummlly subject to baciup wlhhclding bemusa Ihe Accounimider has                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                 '


  laiiad to report all inleresl                and dividends on the Acmlmlhotdar's lax relum or 101 any olhu reason. For real oslaie iransacllons, iiem 2dees not apply. Fcr mortgage inlerasl paid, aoqulsﬂion ar abmdanmenl of
  aooured propnny. cancellalims of debt, uoniribulions to an                                           indivichai reliremeni     arrangemenl (IRA) and. generally, payments other lhan inlamst and dividends. you azs not required «a sign the Ceniﬁcatim. bul you
  must provide Ihe Amounmoiders correct TIN.
  The         Internal    RevenUe Servine does not                                   require your or ﬂu: Accoumhoider's                   comlnt      In    any provlslon of this document other                      man    the   canmcaﬂons                       required to avoid btckup withholding.

  Relationship Consent
  D   By checking this box and signing below. you,                                     authorize the Bank lo use me balance from             (last 4 digits of account numbet). your persanal
                                                                                                                                                 .



  checking accounl. to meel the balance requirement on lhe Accounmolder's Business Convenience Checklng Plus or Business Premier Checking account. See Business DEPOSI MOW!“ Agreemenl 19f
  details.

  Authorized Repiesentative(s)ISigner(s):
    l"


                                                                                    ”f“                               s.
                                                                                                                                                             ’1
                                                                                                                                                                         r
                                                                                                                                                                                            W“.    -r<
                                                                                                                                                                                                            ._._>\\                                     .




                                                                                                                                                                                                                                                            ..,,......
                                                                                                                                                                                                                                                                                                                  '1




   L                                                                                                                                                         _l          L                                                                                                                                        J
                                                                                       Signature                                                                                                                                          Slgnature

                                                                       JOSEPH s               NORng                                                                                                                   3     -     NOEL NORTON
                                                                                    Primed    Name                                                                                                                                   Printed            Name

  ________         Dale of            Birth                                                                                          1111
                                                                                                                                          3296                         _.-..        .._.__
                                                                                                                                                                                       Daie of        Birth
                                                                                                                                                                                                                                      "
                                                                                                                                                                                                                                                                                                 8637
                                                                                                                                                                                                                                                                                               TIN
                                                                                                                                                                                                                                                                                                                            :E




                                                                                                                                                                                                                                                                                                                            J



                                                                                              J
   Veriiicalion:                               (
                                                   1
                                                   .

                                                        MW QLLxeeﬁ                                                                                                       Veriﬁcaﬁc-n:            _______   (J
                                                                                                                                                                                                                 ,

                                                                                                                                                                                                                C:\ﬂw“ (‘yﬂé’k—                              ‘
                                                                                                                                                                                                                                                                                                                            :-




                                                                                                                                                                                                                                                                                                                            1:




   If    Existing    PersonaICusiomer£n1er the                                         RM     Number;         _5254                                                      ”Existing Personal Customer, Enicrthe                               RM
                                                                                                                                                                                                                                                             1

                                                                                                                                                                                                                                                             Number:        —5i1L_.                          __
                                                                                                                                                                                                                                                                                                                           1'




                                                                                                                                                                       m
   Date Signed:                       09/21/2015                                                                                                                         Date Signed: 09/21/2015                                                                                        __’_

   r                                                                                                                                                         '1
                                                                                                                                                                         r                                                                                                                                        -1




   L                                                                                                                                                         J          L                                                                                                                                         .1

                                                                                      Slgnaiure                                                                                                                                       Signaiure

                                                                       TﬁﬁMﬁINORTON                                                                                    _._    ..            -
                                                                                    Printed   Name                                                                                                                                  Primed          Name

                    -,        ,   -           _                                                              4.21.9.6.--                               ..   ._._
                  Dale of Birth                                                                   .
                                                                                                                                    TIN                                                     Data       of   Bidh                                                                               TIN
  Veriﬁcation:                ____                       >   _.   _
                                                                      ....L‘    mm gig
                                                                                   u
                                                                                      k .{Q                      1‘                                                      Verificatlcn:


  If    EXESIMQ Personal Customer. Enter the                                           RM Number:                                  6822                                  If   Existing Personal Cusiomer. Enter the                         RM              Number:                 “

  Daie Signed:                    09/21/2015                                                                                                                            Date Signed:                                                        »   >   _       __ __                                                      1




   Rev. 0112014           1
                              TD      flank.   NA                                              inslruclions for   Stem Team Memhers: Scan and email                  lo Aucuunl.    AMCB CIF New ﬂugiregg Enough



CONFIDENTIAL                                                                                                                                                                                                                                                                        TD-ECP-0000578
                       Bam‘
                       A'v-leu       Mn“ (-nuAJrnlﬂ‘v‘n‘                                                BUSINESS ACCOUNT MAINTENANCE
           REGION:                   NYC         Metro/Long Island                     (1":             RC   5.-          5446                ACCOUNT NUMBER:                                           -3311                                       IM
           BANK REPRESENTATIVE: Marsha N                                                 Spring                                                   DATE FORM PRINTED:                        12/20/2016

           BUSINESS TYPE:                            Limited Liability                   Company                                                                 ADD'L ACCOUNT“:
           STATUS:                   Updating Authorlzed SignertS)                                                                                               ADD’L ACCOUNT“:
                                                                                                                                                                 ‘
                                                                                                                                                                     Must have the same                 titllng; If   not a separate form must be completed.
                BUSINESS NAME / MAILING ADDRESS:                                                                                         TIN:

            Saratoga Livonia LLC                                                                                                    —OO10                                         LEGAL ADDRESS:                  (N0     PO Boxes)
            771    Thomas Boytand                          Street                                                                                                            771      Thomas Boytand                    Street
           Brooklyn              NY 11212                                                                                                                                    Brooklyn          NY        11212
                                                                                                                                                                                    BUSINESS PHONE:                       (718)      495-3738



                 Updated Bustnass Documentation Obtained                                                     (ATTACH TO FORM)            :
                                                                                                                                                  General Bushess Resolution

                                                                                                                                    IMPORTANT INFORMATION
                                 Federal law requires                    all tlnanctal Institutions to                                            and record information
                                                                                                                          obtain, verify                                             that Identities each person                     who opens   an account.
        you, the undersigned as authorized representativets) o! the buslness named above (the "Accounthotderﬂ are personally tlable
       If
                                                                                                                                    for the Accounthotder's obligations with respect to the
      account (such as the Accountholder's principaKs), owner(s) or guarantorts». you hereby authorize
                                                                                                        the Bank to. from time to time, request consumer reports contatnlng references
      about you from third parties. such as a consumer reporﬂng agency, in connection with
                                                                                           cpening and malntaining the account. If TD Bank.
      unable ta open a deposit account as a result of any information contalned in such canster
                                                                                                                                                     (the 'Bank'] declines 0f is othenmse                                        NA
                                                                                                   report(s), the Bank will provtde such notice containing data regarding the consumer
      raponlng agency as required by applicable law.

      This section does not apply to U.S. non—resident                                    attens.       Under penatty of        perjury, you, the       nnderslgned       certify that:
      1.  The number shown on this form is the Accountholder‘s correct taxpayer Identiﬁcation number (or the Accountholder is walling for
                                                                                                                                            a number to be issued to the Accounthotder); and
      2.  The Accounthotder is not subject to backup withholding because: (a) ma Accountholdar ts exempt [tom backup withholding.
                                                                                                                                        or (b) the Accounthotder has not been notified by the
          Internal Revenue Service (IRS) that the Acccunthotder is subject to backup withholding
                                                                                                  as a result at a failure to report all interest or dividends. or (c) the IRS has notiﬁed the
          Accoumhotder that the Accounthutder Is no longer subject to backup withholding; and
      3.  The Accountholder is a US. person (:ncluding a US. resident alien): and
      4.  The Foreign Account‘rax Compliance Act (FATCA) code entered on this form (if any) Indicating that the payee is exempt from FATCA
                                                                                                                                                  reporting. ls correct.
      Certmcatlon Instructions. You must cross out item 2 above        the Accounlhatder has been notiﬁed by the IRS that the, Accountholder is currently subject to backup withholding
                                                                                                                   it

      because the Accountholder has failed to raped alt Interest and dividends on the Accounthotder‘s tax return or {or
                                                                                                                        any other reason For            real estate transactions. Item 2 does not apply.
      For mortgage interest paid, acquisition or abandonment of secured property, cancellation 0t debt, conttibuttons to an indtvtdual
                                                                                                                                              retirement agrangement (IRA). and genetalty. payments
      other than interest and dividends.                           you are
                                                      not requlred to stgn the Certiﬁcation. but you must provide the Accountholder's conact TIN.
                 The lntemal Revenue Service does not requtre your or the Ancountholdar‘s cunsunt tn any pmvision of m].
                                                                                                                         docummt other than the carttﬁeations requtred to avotd backup withholding.
     Ralntlonship Consent
     C] By checking Ihls box and signing below, you.             __W_
     to meet the balance requirement on the Aomuntwolder: Business Convenience
                                                                                                                         t
                                                                                                                         hc'mg
                                                                                                                                    authorize Ite Bank to use the balance [mm
                                                                                                                                     Plus or Business Premie' Checklng acccum.              Soc
                                                                                                                                                                                                             (last :5 digits cl account numbet). your personal cheating account
                                                                                                                                                                                                    B\ tsinass DepositAncuml Agreement tor detaih.

     Authorized Representaﬂve(s)/Signers:
            r                                                                                                                                      1           ,-                                                                                                                   .1




                                           ’




                                                                                                                                                                             -
            L                                                                                                                                      .1       L                                                                                                                       .1
                                                                               Signature                                                                                                                                Signature
                                                                   Benjamin           N Norton                                                                                                                        Thema Nonon
                                                                                                                                                                                                         _-
                                                                                                                                                                                                                                                                   ”       .



                                                                         Printed      Name                                                                                                                                      Name
                                                                                                    "   '
                                                                                                                   -asa7                                                                                              Printed
                                                                                                                                                                                                                                                    _2106
                       Sale of Birth                                                                                          TIN                                                 Date or   Btrth                                                                 TIN
       Vutiﬁcatton:              ‘    _
                                                  Verification           Completed                                                                             Veriﬁcation:                             Veriﬁcation Completed

       tf   Existing Personut                  Customer. Enter the              RM    Number:                                                _‘   __           tr    Extstlng Personal Customer‘ Enter the                RM     Number:                                           W
       Date Signed:                       10,201'2015                                                                                                                                 10/2012016
                                                                                                                                                               Date 539”“:
       I"                                                                                                                                         'l        I'                                                                                                                     ‘l




      l.
                                                                                                                                                  .1       L                                                                                                                       4
                                                                          Signature                                                                                                                                    Signature

                       "W    I

                                                                                                                                                                                                                                                              _   M
                                                                        Printed      Name                                                                                                                         Printed       Name

                   Date of            Birth                                                                                   TIN                                                 Date of   Birth                                                                 TIN
      Veriﬁcation:                                Select                                                                                                                                                 Select
                                                                           .    __                                                                          Verification:
                                                                                                                                                                                                                                 _

      If   Exlstlng Personal Customer. Entet the                               PM Number:           ___                 ‘__                                 tf   Existing Personal Customer. Enter the                    RM    Number;                           _
                                                                                                                                                                                                                                                     ..   _            _       _




      Date Signed:                                         .   .   ._                                                                                       Date Signed:


  Rev, 09I20'6     |
                        TD   Bank.         NA.                                       tnstructlons for Store        Team Members: Scan and                email to Acco        t                .    F    ocount Maintenggoe Dogs;




CONFI DENTIAL
                                                                                                                                                                                                                                                  TD-ECP-0000579
